EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Ms. Ningjiao Zhang on June 9, 2021.
The application has been amended as follows: 
					AMENDMENTS
IN THE CLAIMS:	

This listing of claims below will replace all prior versions and listings of claims in the application:

(Currently Amended) An apparatus of a base station configured as a source base station, comprising: 
at least one memory; and
logic for the source base station, the logic comprised in hardware coupled to the at least one memory, the logic configured to:
initiate a handover (HO) process via a handover command to handover a user equipment (UE) to a target base station,
provide downlink (DL) data to the UE following transmission of the HO command,
initiate an HO event timer and access event estimate information to estimate the occurrence of the HO event, the event estimate information comprising an expected time duration between two time events or a time-of-day value;
provide DL data to the target base station responsive to detecting a forward DL data event during the HO process;
detect a stop DL data event by estimating an occurrence of an HO event during the HO process; and
the stop DL data event, the stop DL data event comprising receipt of a message from the target base station that the UE receives DL data from the target base station.

2-8.	(Cancelled)

(Currently Amended) The apparatus of claim1, the forward DL data event comprising at least one of transmission of the HO command to the UE, performance of a random access channel (RACH) procedure by the UE, receipt of a random access response (RAR) message by the UE, and the UE accessing the target base station.

(Currently Amended) The apparatus of claim 1, the logic further configured to provide a sequence number (SN) transfer message to the target base station responsive to detecting an SN status transfer event during the HO process.

(Currently Amended) The apparatus of claim10, the SN status transfer event comprising at least one of the UE not receiving packet data, the UE accessing the target base station, and the target base station sending confirmation to the source base station that the UE has completed the HO process.

(Canceled)

(Currently Amended) A non-transitory computer-readable storage medium that stores instructions for execution by processing circuitry of a base station, the instructions to cause the base station to:
operate as a source base station during a handover (HO) process handing over a user equipment (UE) to a target base station;

initiate an HO event timer and access event estimate information to estimate the occurrence of the HO event, the event estimate information comprising an expected time duration between two time events or a time-of-day value;
forward DL data to the target base station responsive to detecting a forward DL data event during the HO process;
detect one of stop DL data events during the HO process by estimating an occurrence of the HO event; and
terminate providing of the DL data to the UE responsive to the detecting of one of the stop DL data events;
wherein the stop DL data events comprises a first stop DL data event of loss of acknowledgment for DL data from the UE and a second stop DL data event of loss of status report from the UE.

14-17. (Canceled)

(Currently Amended) The non-transitory computer-readable storage medium
of claim 13, the forward DL data event comprising at least one of transmission of the HO command to the UE, performance of a random access channel (RACH) procedure by the UE, receipt of a random access response (RAR) message by the UE, and the UE accessing the target base station.

(Previously Presented) The non-transitory computer-readable storage medium of claim 13, the instructions to cause the source base station to transmit a sequence number (SN) transfer message to the target base station responsive to detecting an SN status transfer event during the HO process.

(Previously Presented) The non-transitory computer-readable storage medium of claim 19, the SN status transfer event comprising at least one of the UE not receiving packet data, the UE accessing the target base station, and the target base station sending confirmation to the source base station that the UE has completed the HO process.

21-25.	(Cancelled)

 	(Currently Amended) An apparatus of a source base station, comprising: 
at least one memory; and
logic for the source base station, the logic comprised in hardware coupled to the at least one memory, the logic configured to:
initiate a handover (HO) process via a handover command to handover a user equipment (UE) to a target base station,
provide downlink (DL) data to the UE following transmission of the HO command, 
initiate an HO event timer and access event estimate information to estimate the occurrence of the HO event, the event estimate information comprising an expected time duration between two time events or a time-of-day value;
provide DL data to the target base station responsive to detecting a forward DL data event during the HO process;
detect one of a set of stop DL data event by estimating an occurrence of an HO event during the HO process; and
terminate providing the DL data to the UE responsive to detecting one of the set of stop DL data events, 
wherein the set of stop DL data events comprises a first stop DL data event of transmission of a sequence number (SN) status transfer message to 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146.  The examiner can normally be reached on Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




AH 							/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465